DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Liying Sun on 1/25/2022.
The application has been amended as follows: 
In the specification:
IN order to update information in “RELATED APPLICATIONS”; in paragraph [0001], line 2, after “2019,” add ----now US 10,855.043------.
In the claims:
In claim 4, “the system of claim 2” is replaced by ----The system of claim 3-------.
In claim 9, in line 4, “heating rods” has been replaced by ----cooling rods--------.
Allowable Subject Matter
	Claims 1-20 are allowed over the prior art of record.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 , the prior art of record neither shows nor suggests a system comprising all the limitations set forth in claim 1, particularly comprising the limitations of each first stepped through-hole has a respective cylindrical upper portion and a respective cylindrical lower portion that is narrower than the respective cylindrical upper portion of said each first stepped through-hole, the respective cylindrical upper portion and the respective cylindrical lower portion of said each first stepped through-hole are joined by a respective first ring-shaped surface, and the respective bottom surface of heat sink module includes a plurality of grooves, wherein each groove passes through the respective lower portions of a respective sequence of first stepped through-holes among the plurality of first stepped through-holes in the heat-sink module; and a driving circuit module, wherein: the driving circuit module includes a plurality of conductive connectors, and one or more electrical driving surfaces that are disposed external to the heat sink module, each conductive connector lies at least partially within a respective one of the plurality of grooves in the respective bottom surface of the heat sink module, the plurality of conductive connectors include a set of internal connectors and a set of external connectors, each of the set of internal connectors links at least two of the first stepped through-holes in the respective sequence of first stepped through-holes passed by the respective one of the plurality of grooves in the respective bottom surface of the heat sink module, and each of the set of external connectors links at least one of the first stepped 
Claims 2-20 are allowed being dependent on allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875